DETAILED ACTION
This is an Office action based on application number 16/338,287 filed 29 March 2019, which is a national stage entry of PCT/GB2017/052924 filed 29 September 2017. Claims 1 and 3-20 are pending. Claims 2 and 21-28 are canceled. Claims 3 and 16-20 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 23 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Withdrawn Rejections
The prior art rejections set forth in the previous Office action are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “the polyether chain” in line 1, but the instant claim nor the claims from which it depends (i.e., claims 1 and 13) provide proper antecedent basis for said polyether chain. For the purpose of prosecution “the polyether chain” recited by the instant claim is treated as the first instance of “a polyether chain” recited in the combination of independent claim 1 and dependent claims 13 and 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (WIPO International Publication No. WO 2005/002722 A1 with citations taken from the provided machine translation) (Albert) in view of Wiesner et al. (US Patent Application Publication No. US 2012/0223273 A1) (Wiesner) and Tanaka et al. (WIPO International Publication No. WO 2012/133229 A1 with citations taken from the provided machine translation) (Tanaka).

Regarding instant claim 1, Albert discloses non-porous silica gel particles having chemically active substances immobilized or applied on a surface thereof (paragraph 1).
	Albert further discloses that the silica particles are produced by hydrolytic polycondensation of tetraalkoxysilanes (paragraph 12) (i.e., a silica polymer).
	Albert further discloses that the chemically active substances applied to the surface of the silica polymer are fixed to the particle surface via a non-covalent bond (paragraph 20).
	Albert does not explicitly disclose the specific light-emitting polymer.
	However, Wiesner discloses fluorescent silica nanoparticles comprising a core of silica and a photoluminescent (light emitting) material formed by combining the silica with a photoluminescent material (paragraph [0023]), wherein the light-emitting material is an organic material (paragraph [0027]).
	Further, Tanaka disclose an electroluminescent device that emits light with high brightness and a polymer that is used in said device (paragraph [0005]). A specific embodiment of said polymer is exemplified in paragraph [0456]), reproduced below:

    PNG
    media_image1.png
    149
    504
    media_image1.png
    Greyscale

wherein COO- and -O(CH2CH2)3CH-3- are polar groups pendant from the fluorene backbone.
	At page 24 of the original disclosure, Applicant readily discloses that the polymer of Tanaka, identified as polymer LEP1 (reproduced below), is a light emitting polymer:

    PNG
    media_image2.png
    196
    228
    media_image2.png
    Greyscale

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination, to noncovalently apply the photoluminescent molecule of Tanaka to the silica gel particle of Albert. The motivation for doing so would have been that Wiesner establishes that silica particles modified witf light emitting polymers are highly desired in the art. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	As to the claimed alcohol solubility of the light-emitting polymer, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, one of ordinary skill art would readily recognize that the polymer of the prior art is identical to the polymer encompassed by the scope of Applicant’s invention, and would also conclude that the polymers must have the same properties inclusive of the claimed alcohol solubility and light-emitting properties.
	Therefore, it would have been obvious to combine Wiesner and Tanaka with Albert to obtain the invention as specified by the instant claim.

Regarding instant claims 4 and 5, the specific polymer of Tanaka (reproduced below) comprises –COO- groups:

    PNG
    media_image3.png
    157
    478
    media_image3.png
    Greyscale


Regarding instant claim 6, Tanaka further discloses that the specific polymer, cited above, is conjugated (paragraph [0455]).

Regarding instant claims 7 and 8, since the cited polymer of Tanaka is identical to the polymer encompassed by the scope of Applicant’s invention, the cited polymer necessarily has the general structural formulas recited by the instant claims.

Regarding instant claims 9 and 10, Albert further discloses that the silica particles are produced by hydrolytic polycondensation of tetraalkoxysilanes (paragraph 12), with specific mention of tetraethoxysilane (TEOS) (paragraph 13).
	At page 24, lines 9-10, of the original disclosure, Applicant discloses that TEOS is used to form silica particles within the scope of the invention.
	Regarding the specific repeat units recited by the instant claims, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, since both Wiesner and the instant invention use TEOS as a silica precursor, one of ordinary skill in the art would necessarily conclude that they both Wiesner would necessarily form a silica polymer having the same repeat units as that of the claims.

Regarding instant claim 11, Albert further discloses that the silica particles have a uniform particle size of less than 15 µm (paragraph 1), which is necessarily inclusive of nanoparticle sizes; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 12, as to the specific fluorescent nature of the silica nanoparticles, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, one of ordinary skill art would readily recognize that the polymer of the prior art is identical to the polymer encompassed by the scope of Applicant’s invention, and would also conclude that the polymers must have the same properties inclusive of the claimed fluorescent properties.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Wiesner and Tanaka as applied to claim 1 above, and further in view of Estevez et al. (Highly Fluorescent Dye-Doped Silica Nanoparticles Increase Flow Cytometry of Cancer Cell Monitoring) (Estevez).

Regarding instant claims 13-15, Albert in view of Wiesner and Tanaka discloses the fluorescent silica nanoparticles of claim 1. Albert further discloses that molecules can be covalently bound to the surface of the silica particle (paragraph 19), wherein the molecules are inclusive of biolo-toxicologically active molecules inclusive of receptors (paragraph 21).
	Albert in view of Wiesner and Tanaka does not explicitly disclose a receptor group for binding to a biomolecule covalently bound to the surface of the silica polymer, polyether chains covalently bound to the surface of the silica polymer, and wherein the polyether chain is provided between the surface of the silica polymer and the receptor.
	However, Estevez discloses a method wherein biotin/PEG5000 ligand is covalently bound to surface moieties on a silica nanoparticle, wherein the biotin is attached to the silica nanoparticle via a PEG5000 group, further wherein the biotin then acts as a receptor for Neutravidin (page 454, Figure 1, reproduced below). Said biotin is construed to meet the requisite receptor, said PEG5000- is construed to meet the requisite polyether chain, and said Neutravidin is construed to meet the requisite biomolecule.

    PNG
    media_image4.png
    200
    647
    media_image4.png
    Greyscale

	Estevez teaches that such a nanoparticle composition are effectively used for sensitive and rapid detection of cancer cells (Abstract).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to functionalize the fluorescent silica nanoparticles of Albert in view of Wiesner and Tanaka using the PEG5000/Biotin/Neutravidin ligands of Estevez. The motivation for doing so would have been to produce a composition readily usable and effective in methods for detecting cancer.
	Therefore, it would have been obvious to combine Estevez with Albert in view of Wiesner and Tanaka to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments and arguments, the previous grounds of rejection are withdrawn and replaced by new grounds necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/16/2022